NO. 12-05-00234-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


DAVID KEITH BREWER,                                §     APPEAL FROM THE 321ST
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

STEPHANIE BREWER,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            This is an attempted appeal in a divorce action.  On August 23, 2005, this Court notified
Appellant, pursuant to Texas Rule of Appellate Procedure 37.2, that the information received in this
appeal does not contain a final judgment or other appealable order.  Appellant was further informed
that the appeal would be dismissed if the information received in the appeal was not amended on or
before September 22, 2005 to show the jurisdiction of this Court.  The deadline for amendment has
passed, and Appellant has neither responded to the August 23 notice or otherwise shown the
jurisdiction of this Court.  Accordingly, the appeal is dismissed for want of jurisdiction. See Tex.
R. App. P. 37.2, 42.3.
Opinion delivered September 30, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.




(PUBLISH)